Citation Nr: 1544931	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  06-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a lumbosacral spine disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984; had subsequent service in the Naval Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before a Veterans Law Judge in May 2008 who is no longer employed at the Board.  In an April 2010 letter, the Board informed the Veteran that the individual who presided at the May 2008 hearing, who would ordinarily have participated in making the final determination of the claim, had retired from the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  The Veteran waived the right to an additional hearing.  The case was reassigned.  In July 2010, the issue of entitlement to service connection for a lumbosacral spine disability was remanded to the agency of original jurisdiction (AOJ) for additional development.  In April 2015, the Veteran requested a video conference hearing before the Board.  In May 2015, this matter was remanded to the AOJ for a video conference hearing before the Board.   


FINDINGS OF FACT

On July 6, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeal as to the claim of service connection for a lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim service connection for a lumbosacral spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On July 6, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeal as to the claim for service connection for a lumbosacral spine disability.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim for service connection for a lumbosacral spine disability is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


